            Case 2:19-cv-00750-JAM-AC Document 20 Filed 06/11/20 Page 1 of 2


 1   Carol A. Wieckowski, Esq. (SBN 95586)
 2
     Cathleen J. Fralick, Esq. (SBN 146378)
     EVANS, WIECKOWSKI, WARD & SCOFFIELD, LLP
 3   745 University Avenue, Sacramento, CA 95825
     Telephone: (916)923-1600
 4   Attorneys for Defendants
 5   SACRAMENTO COUNTY; DEPUTY STEPHEN MICHAEL BUCCELLATO
     Public Entity-Public Employees – Filing Fees Waived
 6
                                UNITED STATES DISTRICT COURT
 7

 8            EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

 9   SCANVINSKI HYMES,                                ) CASE NO: 2:19-CV-00750
                                                      )
10
                  Plaintiff,                          ) STIPULATION AND ORDER OF
11                                                    ) DISMISSAL
            vs.                                       )
12                                                    )
     SACRAMENTO COUNTY; DEPUTY                        )
13
     STEPHEN MICHAEL BUCCELLATO, and                  )
14   Does 1-25,                                       )
                                                      )
15                Defendants.                         )
                                                      )
16
                                                      )
17                                                    )
                                                      )
18

19          IT IS HEREBY STIPULATED by and between the parties to this action through their
20   designated counsel that the above-captioned action be and hereby is dismissed with prejudice
21   pursuant to FRCP, Rule 41(a)(1(A)(ii).
22                                                       Respectfully submitted,
23

24
     Dated: June 9, 2020                                 LAW OFFICES OF STANLEY GOFF
25

26

27                                                       By: /s/ Staley Goff
                                                         Staley Goff
28
                                                         Attorney for Plaintiff
                                                         Scanvinski Hymes


                        STIPULATION AND ORDER OF DISMISSAL; Case #2:19-cv-00750 -1-
              Case 2:19-cv-00750-JAM-AC Document 20 Filed 06/11/20 Page 2 of 2


 1   Dated: June 9, 2020                                   EVANS, WIECKOWSKI, WARD
 2
                                                           & SCOFFIELD, LLP

 3
                                                           By: /s/ Carol A. Wieckowski
 4                                                         Carol A. Wieckowski
 5
                                                           Cathleen J. Fralick
                                                           Attorneys for Defendants
 6                                                         Sacramento County, Deputy Stephen
                                                           Michael Buccellato
 7

 8

 9
                                         ORDER OF DISMISSAL
10

11            Pursuant to the terms of the foregoing stipulation, and in accordance with the provisions

12   of the Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii) the Plaintiff’s complaint in Case
13
     No.:2:19-cv-00750 is hereby dismissed with prejudice, each party to bear their own fees and
14
     costs.
15
     Dated: June 10, 2020                                   /s/ John A. Mendez___________________
16
                                                            JUDGE OF THE U.S. DISTRICT COURT
17

18

19

20

21

22

23

24

25

26

27

28




                          STIPULATION AND ORDER OF DISMISSAL; Case #2:19-cv-00750 -2-
